Citation Nr: 1442997	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-00 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to October 23, 2008.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL


The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel
INTRODUCTION

The Veteran served on active duty from December 1983 to January 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that granted a TDIU rating, effective December 22, 2009.  

An October 2011 RO decision assigned an earlier effective date of October 23, 2008, for the Veteran's TDIU rating.  The Veteran filed the claim on November 21, 2006.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for a TDIU rating for the period prior to October 23, 2008, remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

In August 2014, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  For the period from November 21, 2006 to August 5, 2007, service connection has been determined to be in effect for migraine headaches (rated 50 percent); pars planitis, trachoma, and conjunctivitis of both eyes (rated 30 percent); irritable bowel syndrome (rated 10 percent); and for a lipoma of the right lumbar area (rated zero percent).  The combined disability rating for that period was 70 percent.  

2.  For the period from August 6, 2007, service connection has been determined to be in effect for migraine headaches (rated 50 percent); pars planitis, trachoma, and conjunctivitis of both eyes (rated 30 percent); irritable bowel syndrome (rated 30 percent); and a lipoma of the right lumbar area (rated zero percent).  The combined disability rating was 80 percent.  

3.  For the period from November 21, 2006 to August 16, 2008, the Veteran's service-connected disabilities did not preclude substantially gainful employment.  

4.  For the period from August 17, 2008 to October 22, 2008, the Veteran's service-connected disabilities were of such severity so as to preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a TDIU for the period from November 21, 2006 to August 16, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).

2.  The criteria for a TDIU for the period from August 17, 2008 to October 22, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A July 2009 letter satisfied the duty to notify provisions.  The July 2009 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records, VA treatment records, and private treatment records, have been obtained.  The Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, were obtained in February 2010.  VA examinations were conducted in October 2007.  The record does not reflect that these examinations are inadequate for deciding this claim.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  

Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment as a result of service-connected disability.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU rating claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

"A claim for TDIU presupposes that the rating for the condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Pursuant to 38 C.F.R. § 3.340(a), "total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  A determination whether a person is capable of engaging in a substantially gainful occupation must consider both the person's abilities and his employment history.  Faust v. West, 13 Vet. App. 342, 355 (2000).

The Veteran filed his claim for a TDIU rating on November 21, 2006.  He is already in receipt of a TDIU for the period since October 23, 2008.  Therefore, the issue before the Board is entitlement to a TDIU for the period prior to October 23, 2008.  

From November 21, 2006 to August 16, 2008

For the period from November 21, 2006 to August 5, 2007, service connection has been determined to be in effect for migraine headaches (rated 50 percent); pars planitis, trachoma, and conjunctivitis of both eyes (rated 30 percent); irritable bowel syndrome (rated 10 percent); and for a lipoma of the right lumbar area (rated zero percent).  The combined disability rating for that period was 70 percent.  Thus, the Veteran's service-connected disabilities satisfied the schedular criteria set forth in 38 C.F.R. § 4.16(a) for that period.  

From August 6, 2007, service connection has been determined to be in effect for migraine headaches (rated 50 percent), planitis, trachoma, and conjunctivitis of both eyes (rated 30 percent); irritable bowel syndrome (rated 30 percent); and a lipoma of the right lumbar area (rated zero percent).  The combined disability rating for that period was 80 percent.  Therefore, the Veteran's service-connected disabilities also satisfied the schedular criteria set forth in 38 C.F.R. § 4.16(a) for that period.  

The remaining question is whether the Veteran was unemployable due to his service-connected disabilities alone, taking into consideration his educational and occupational background, for the period from November 21, 2006 to August 16, 2008.  A review of the records reveals that the Veteran has reported that he completed four years of high school and two years of college.  He has indicated that his work experience involved working as a welder and in maintenance.  The Veteran asserts that he has actually not been able to be gainful employed since about 2000 or 2001.  He essentially contends that his service-connected disabilities prevented gainful employment, warranting a TDIU rating from November 21, 2006 to October 22, 2008.  

Private and VA treatment records dated from February 2007 to August 7007 show that the Veteran was treated for numerous disabilities, including service-connected disabilities such as migraine headaches; pars planitis, trachoma, and conjunctivitis; and irritable bowel syndrome.  

A February 2007 treatment report from Heartland Medical noted that the Veteran was a welder and that he enjoyed golf.  The diagnoses were chest pain by history, bilateral upper extremity paresthesias, history of vascular clamp migraines, and left subscapular bursitis.  

A September 2007 lay statement from M. R., a friend of the Veteran, indicated that the Veteran had gone from working a job and living a vibrant and meaningful life to barely being able to carry out his daily activities.  She stated that the Veteran's disabilities had grown extremely severe and that the Veteran was unable to work.  She reported that the Veteran was growing more depressed on a daily basis.  

An October 2007 VA eye examination report noted that the Veteran's claims file was not requested.  The diagnoses included vitreous floaters, right eye, not caused by active pars planitis or trachoma and not causing vision impairment.  The examiner reported that the floaters could be residual effects from previous vitreous inflammation from pars planitis, but that they were not causing visual impairment.  It was noted that the Veteran had 20/20 vision in both eyes with no visual field defects.  The examiner also diagnosed presbyopia, with the Veteran having been prescribed glasses that were correcting his vision, as well as dry eyes that did not appear to be related to his past history of trachoma and could be remedied by artificial tears.  The examiner further diagnosed conjunctival scarring, of the right eye, which was a residual of conjunctivitis, presumably trachoma, given the Veteran's history.  The examiner reported that the Veteran's usual occupation was as welder.  It was noted that the Veteran was unemployed, but not retired.  The examiner stated that the Veteran had been unemployed for less than one year.  The examiner indicated that the Veteran reported that his back injuries (bulging and ruptured discs) prevented him from working.  The examiner did not refer to any general occupation effects of the Veteran's diagnosed eye disorders as he was unemployed.  The examiner maintained that the diagnosed eye disorders had no effects on the Veteran's daily activities.  

An October 2007 VA intestines examination report noted that the Veteran's claims file was not requested.  The diagnosis was irritable bowel syndrome.  The examiner reported that the Veteran's usual occupation was as welder.  It was noted that the Veteran was unemployed, but not retired.  The examiner stated that the Veteran had been unemployed for less than one year.  The examiner indicated that the Veteran reported that he was unemployed due to a back injury.  The examiner did not refer to any general occupation effects of the Veteran's diagnosed irritable bowel syndrome because the Veteran was not employed.  The examiner maintained that the Veteran's irritable bowel syndrome had effects on the Veteran's usual daily activities that ranged from none to mild.  

The Board notes that there is additional evidence that specifically refers to the Veteran's employment during the period from August 7, 2007 to August 16, 2008.  

In a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, received in December 2009, the Veteran reported that he last worked full-time in August 2007.  He maintained, however, that he became too disabled to work in May 2006.  The Veteran reported that his service-connected migraines, eye disease, and irritable bowel syndrome, as well as non-service-connected neck and back problems, prevented him from securing or following gainful employment.  He reported that he worked as a welder from January 2006 to May 2006 at Homesteader, and that he worked in maintenance from May 2007 to August 2007, at Dura-Line.  The Veteran indicated that he had been hospitalized in October 2006.  

Records from the Social Security Administration (SSA) indicate that the Veteran was receiving disability benefits and that he was disabled since June 2007.  It was noted that the Veteran had severe impairments of degenerative disc disease (of the spine); degenerative joint disease of the left shoulder; chronic pain; and depression.  

A January 2010 response to a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, from Janco, Inc., indicated that the Veteran worked from January 2, 2007 to June 6, 2007.  It was noted that the Veteran performed welding during that time.  The Veteran's employer indicated that the Veteran worked eight hours a day, forty hours a week.  It was noted that the Veteran last worked in June 2007, and that he quit without notice.  

A February 2010 response to a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, apparently from Dura-line, indicated that the Veteran was employed from May 12, 2008 to October 22, 2008.  The employer stated that the Veteran last worked on August 17, 2008, and that he had been working eight hours a day, forty hours a week.  The employer indicated that the Veteran's doctor released him to work in October 2008, but that the Veteran never retrured to work or contacted the employer.  

The Board finds that the limitations imposed by the Veteran's service-connected disabilities did not preclude his performance of substantially gainful employment for the period from November 21, 2006 to August 16, 2008.  The evidence of record does not show that he was unable to maintain substantially gainful employment due to the severity of his service-connected disabilities for that period.  In fact, the evidence of record indicates that the Veteran was working full-time at various times during the period from November 21, 2006 to August 16, 2008.  The Veteran reported, pursuant to a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, received in December 2009, that he worked as a welder from January 2006 to May 2006 at Homesteader, and that he worked in maintenance from May 2007 to August 2007 at Dura-Line.  Additionally, a January 2010 response to a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, indicated that the Veteran was working full-time from January 2, 2007 to June 6, 2007.  

Further, a February 2010 response to a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits indicated that the Veteran was employed from May 12, 2008 to October 22, 2008.  The employer indicated that the Veteran last worked on August 17, 2008.  Although, there are also references to the Veteran being unemployed during the period from November 21, 2006 to August 16, 2008, the evidence clearly indicates that the Veteran was employed full-time at various times during that period.  Additionally, although the SSA found the Veteran disabled in June 2007, his severe impairments included disabilities for which he was not service connected.  Additionally, the SSA records do not appear to include the evidence of actual employment.

The Board acknowledges that the Veteran had problems with his service-connected disorders during the period from November 21, 2006 to August 17, 2008, but these factors were reflected in the 70 percent combined rating for the period from November 21, 2006 to August 5, 2007, as well as the 80 percent combined rating from August 6, 2007.  See Van Hoose, 4 Vet. App. at 363.  While the Veteran's service-connected disabilities may have caused some economic inadaptability during that period, this was also taken into account in the assigned evaluations.  There is no showing of total individual unemployability based solely on the Veteran's service-connected disabilities for the period from November 21, 2006 to August 17, 2008.  In the absence of such, the preponderance of the evidence is against the claim for a TDIU for that period; there is no doubt to be resolved; and entitlement to a TDIU for the period from November 21, 2006 to August 16, 2008, is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

From August 17, 2008 to October 22, 2008

The remaining question is whether the Veteran was unemployable due to his service-connected disabilities alone, taking into consideration his educational and occupational background for the period from August 17, 2008 to October 22, 2008.  As noted above, a February 2010 response to a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, apparently from Dura-line, indicated that the Veteran was employed from May 12, 2008 to October 22, 2008.  Although the document enlists employment through October 22, 2008, the employer specifically indicated that the Veteran last worked on August 17, 2008.  

The Board observes that there is no evidence of record that the Veteran worked subsequent to August 17, 2008.  The RO has already assigned a TDIU for the period since October 23, 2008.  In light of the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's service-connected disabilities alone have rendered him unable to secure or follow a substantially gainful occupation for the period from August 17, 2008 to October 22, 2008.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, he is entitled to a TDIU for the period from August 17, 2008 to October 22, 2008.  


ORDER

Entitlement to a TDIU for the period from November 21, 2006 to August 6, 2007, is denied.  

Entitlement to a TDIU for the period from August 17, 2008 to October 22, 2008, is granted, subject to the regulations governing the payment of monetary benefits.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


